DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
Accordingly, claims 1-20 are pending in this application. Claims 1-2, 10, and 19-20 are currently amended; claim 13 is previously presented; claims 3-9, 11-12 and 14-18 are original.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, Claims 1-18 recite a series of steps and, therefore, is a process. Claims 19 and 20 recite an apparatus and, therefore, is a machine.
Under the Alice Framework Step 2A prong 1, claim 1 recites “estimating a collision entropy of the blocks; solving a closed-form estimate function, that relates an argument parameter             
                
                    
                        
                            
                                θ
                            
                            
                                2
                            
                        
                    
                
            
         to the estimated collision entropy, to determine a value for the argument parameter             
                
                    
                        
                            
                                θ
                            
                            
                                2
                            
                        
                    
                
            
         that is indicative of a probability of a most probable block being generated by the random number generator as a new block; using the length (L) to tune an estimate of randomness calculated based on the value for the argument parameter             
                
                    
                        
                            
                                θ
                            
                            
                                2
                            
                        
                    
                
            
        ; wherein the estimate of randomness determines whether the random number generator is usable for cryptographic applications”.
The above limitations are directed to a mathematical algorithm for estimating randomness of a random number generator by computing mathematical equations and/or formulas which amount to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. The step of “estimating” is performed by computing the equation shown in paragraph [0233]. The step of “solving” is performed by computing the equation shown in paragraph [0236]. The step of “tuning” is performed by computing the equation shown in [0238]. The limitation of “wherein the estimate of randomness determines whether the random number generator is usable for cryptographic applications” is merely reciting an intended result of the math, i.e. the intended result of the estimating, solving, and tuning step. Additionally, the limitation of “wherein the estimate of randomness determines whether the random number generator is usable for cryptographic applications” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “by the random number generator analyzer” nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the “by the random number generator analyzer” language, the claim limitation encompasses manually comparing whether the output estimate of randomness is above a minimum value to determine whether the random number generator can be used for cryptographic applications. Accordingly, the claim is directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites the following additional elements: a random number generator, receiving, by a random number generator analyzer stored in a memory for execution by a processor, output data generated by the random number generator, wherein the output data comprises a plurality of random numbers, dividing the output data into blocks of a length (L); and outputting the estimate of randomness of the random number generator. However, the additional elements of “a random number generator”, “a random number generator analyzer”, “a memory”, and “a processor” were recited at a high-level of generality (i.e., as a generic random number generator for generating random output data in a manner that merely restates the function being performed, as a generic computer program, as a generic computer component storing the computer program, and as a generic computer component executing the computer program, see specification paragraphs [0103-0107]) such that they amount to no more than mere instructions using a generic computer component. The additional elements of “receiving data”, “dividing the data” and “outputting the estimate” are merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a random number generator”, “a random number generator analyzer”, “a memory”, and “a processor” were recited at a high-level of generality (i.e., as a generic random number generator generating random output data in a manner that merely restates the function being performed, as a generic computer program, as a generic computer component storing the computer program, and as a generic computer component executing the computer program, see specification paragraphs [0103-0107]) such that they amount to no more than mere instructions using a generic computer component. The additional elements of “receiving data”, “dividing the data” and “outputting the estimate” are merely adding insignificant extra-solution activity. Furthermore, the insignificant extra-solution activity of “receiving data”, and “outputting the result” are well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized the computer functions of “receiving or transmitting data” as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See also Patterson et al., Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapters 1-2 including Figs. 1.5 and 2.1 which discloses classic components of a computer including inputs and outputs for receiving and outputting data and operations of the computer which includes receiving data for processing by the processor and outputting the result of the processing. Furthermore, the insignificant extra-solution activity of “dividing the data” is also well-understood, routine and conventional activity for performing operations for performing randomness test of an output of a random number generator. See Turan et al., NIST Special Publication 800-90B: Recommendation for the Entropy Sources Used for Random Bit Generation which discloses several randomness testing method such as the compression estimate in Section 6.3.4 which includes dividing a dataset S output by a random number generator into non-overlapping b-bit blocks. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework step 2A prong 1, claims 2-18 recite further steps and details for performing the randomness estimation and falls within the “Mathematical Concepts” grouping of abstract ideas. In particular claims 3-18 do not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, claim 2 recites the following additional element – receiving an additional block of the length (L) generated by the random number generator. However, the additional element of “receiving” is merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “receiving” is merely adding insignificant extra-solution activity. Furthermore, the insignificant extra-solution activity of “receiving data” is well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized computer functions such as receiving data as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework Step 2A prong 1, claim 19 recites “estimate a collision entropy of the blocks; solve a closed-form estimate function, that relates an argument parameter             
                
                    
                        
                            
                                θ
                            
                            
                                2
                            
                        
                    
                
            
         to the estimated collision entropy, to determine a value for the argument parameter             
                
                    
                        
                            
                                θ
                            
                            
                                2
                            
                        
                    
                
            
         that is indicative of a probability of a most probable block being generated by the random number generator as a new block; use the length (L) to tune an estimate of randomness calculated based on the value for the argument parameter             
                
                    
                        
                            
                                θ
                            
                            
                                2
                            
                        
                    
                
            
        ; wherein the estimate of randomness determines whether the random number generator is usable for cryptographic applications”.
The above limitations are directed to a mathematical algorithm for estimating randomness of a random number generator by computing mathematical equations and/or formulas which amount to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. The step of “estimate” is performed by computing the equation shown in paragraph [0233]. The step of “solve” is performed by computing the equation shown in paragraph [0236]. The step of “tune” is performed by computing the equation shown in [0238]. The limitation of “wherein the estimate of randomness determines whether the random number generator is usable for cryptographic applications” is merely reciting an intended result of the math, i.e. the intended result of the estimate, solve, and tune step. Additionally, the limitation of “wherein the estimate of randomness determines whether the random number generator is usable for cryptographic applications” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a processor configured to” nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the “a processor configured to” language, the claim limitation encompasses manually comparing whether the output estimate of randomness is above a minimum value to determine whether the random number generator can be used for cryptographic applications. Accordingly, the claim is directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites the following additional elements: a random number generator, a processor, a memory, a random number generator analyzer, stored in the memory for execution by the processor, receiving output data generated by the random number generator, wherein the output data comprises a plurality of random numbers, divide the output data into blocks of a length (L), and output the estimate of randomness of the random number generator. However, the additional elements of “a random number generator”, “a processor”, “a memory”, and “a random number generator analyzer” were recited at a high-level of generality (i.e., as a generic random number generator for generating random output data in a manner that merely restates the function being performed, as a generic computer component executing a program, as a generic computer component storing the program, and as a generic program code which includes the mathematical algorithm stored in the memory for execution by the processor, see specification paragraphs [0103-0107]) such that they amount to no more than mere instructions using a generic computer component. The additional elements of “receiving data”, “dividing the data” and “outputting the estimate” are merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a random number generator”, “a processor”, “a memory”, and “a random number generator analyzer” were recited at a high-level of generality (i.e., as a generic random number generator for generating random output data in a manner that merely restates the function being performed, as a generic computer component executing a program, as a generic computer component storing the program, and as a generic program code which includes the mathematical algorithm stored in the memory for execution by the processor, see specification paragraphs [0103-0107]) such that they amount to no more than mere instructions using a generic computer component. The additional elements of “receiving data”, “dividing the data” and “outputting the estimate” are merely adding insignificant extra-solution activity. Furthermore, the insignificant extra-solution activity of “receiving data”, and “outputting the result” are well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized the computer functions of “receiving or transmitting data” as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See also Patterson et al., Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapters 1-2 including Figs. 1.5 and 2.1 which discloses classic components of a computer including inputs and outputs for receiving and outputting data and operations of the computer which includes receiving data for processing by the processor and outputting the result of the processing. Furthermore, the insignificant extra-solution activity of “dividing the data” is also well-understood, routine and conventional activity for performing operations for performing randomness test of an output of a random number generator. See Turan et al., NIST Special Publication 800-90B: Recommendation for the Entropy Sources Used for Random Bit Generation which discloses several randomness testing method such as the compression estimate in Section 6.3.4 which includes dividing a dataset S output by a random number generator into non-overlapping b-bit blocks. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework Step 2A prong 1, claim 20 recites “estimating a collision entropy of the blocks; solving a closed-form estimate function, that relates an argument parameter             
                
                    
                        
                            
                                θ
                            
                            
                                2
                            
                        
                    
                
            
         to the estimated collision entropy, to determine a value for the argument parameter             
                
                    
                        
                            
                                θ
                            
                            
                                2
                            
                        
                    
                
            
         that is indicative of a probability of a most probable block being generated by the random number generator as a new block; using the length (L) to tune an estimate of randomness calculated based on the value for the argument parameter             
                
                    
                        
                            
                                θ
                            
                            
                                2
                            
                        
                    
                
            
        , wherein the estimate of randomness determines whether the random number generator is usable for cryptographic applications”.
The above limitations are directed to a mathematical algorithm for estimating randomness of a random number generator by computing mathematical equations and/or formulas which amount to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. The step of “estimating” is performed by computing the equation shown in paragraph [0233]. The step of “solving” is performed by computing the equation shown in paragraph [0236]. The step of “tuning” is performed by computing the equation shown in [0238]. The limitation of “wherein the estimate of randomness determines whether the random number generator is usable for cryptographic applications” is merely reciting an intended result of the math, i.e. the intended result of the estimating, solving, and tuning step. Additionally, the limitation of “wherein the estimate of randomness determines whether the random number generator is usable for cryptographic applications” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “by the random number generator analyzer” nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the “by the random number generator analyzer” language, the claim limitation encompasses manually comparing whether the output estimate of randomness is above a minimum value to determine whether the random number generator can be used for cryptographic applications. Accordingly, the claim is directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites the following additional elements: a random number generator, means for receiving output data generated by the random number generator, wherein the output data comprises a plurality of random numbers, means for dividing the output data into blocks of a length (L), means for estimating the collision entropy, means for solving the closed-form estimate function, means for using the length (L) to tune an estimate of randomness, and means for outputting the estimate of randomness of the random number generator. As discussed above, the additional elements of “means for receiving data”, “means for dividing the output data”, “means for estimating the collision entropy”, “means for solving the closed-form estimate function”, “means for using the length (L) to tune an estimate of randomness”, and “means for outputting” invokes 35 U.S.C. 112(f), and they are interpreted to cover the corresponding structure described in the specification and equivalents thereof. A review of the specification (paragraphs [0102-0107, 0166-0221] and Figs. 7 and 9) shows that the corresponding structure for performing the claimed functions is a processor executing a program code such as program code 716, 718, and 720. Therefore, the additional elements of “means for receiving data”, “means for dividing the output data”, “means for estimating the collision entropy”, “means for solving the closed-form estimate function”, “means for using the length (L) to tune an estimate of randomness”, and “means for outputting” are recited at a high-level of generality (i.e., as a generic computer component executing a program code to implement a mathematical algorithm) such that they amount to no more than mere instructions using a generic computer component. At most, the additional elements of “receiving data”, “dividing the data”, and “outputting the estimate” are merely adding insignificant extra-solution activity. The additional element of a random number generator was recited at a high-level of generality (i.e., as a generic random number generator generating random output data in a manner that merely restates the function being performed) such that it amounts to no more than mere instructions using a generic computer component. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of “means for receiving data”, “means for dividing the output data”, “means for estimating the collision entropy”, “means for solving the closed-form estimate function”, “means for using the length (L) to tune an estimate of randomness”, and “means for outputting” invokes 35 U.S.C. 112(f), and they are interpreted to cover the corresponding structure described in the specification and equivalents thereof. A review of the specification (paragraphs [0102-0107, 0166-0221] and Figs. 7 and 9) shows that the corresponding structure for performing the claimed functions is a processor executing a program code such as program code 716, 718, and 720. Therefore, the additional elements of “means for receiving data”, “means for dividing the output data”, “means for estimating the collision entropy”, “means for solving the closed-form estimate function”, “means for using the length (L) to tune an estimate of randomness”, and “means for outputting” are recited at a high-level of generality (i.e., as a generic computer component executing a program code to implement a mathematical algorithm) such that they amount to no more than mere instructions using a generic computer component. At most, the additional elements of “receiving data”, “dividing the data”, and “outputting the estimate” are merely adding insignificant extra-solution activity. The additional element of a random number generator was recited at a high-level of generality (i.e., as a generic random number generator generating random output data in a manner that merely restates the function being performed) such that it amounts to no more than mere instructions using a generic computer component. Furthermore, the insignificant extra-solution activity of “receiving data” and “outputting the result” is well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized the computer functions of “receiving or transmitting data” as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See also Patterson et al., Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapters 1-2 including Figs. 1.5 and 2.1 which discloses classis components of a computer including inputs and outputs for receiving and outputting data and operations of the computer which includes receiving data for processing by the processor and outputting the result of the processing. Furthermore, the insignificant extra-solution activity of “dividing the data” is also well-understood, routine and conventional activity for performing operations for performing randomness test of an output of a random number generator. See Turan et al., NIST Special Publication 800-90B: Recommendation for the Entropy Sources Used for Random Bit Generation which discloses several randomness testing method such as the compression estimate in Section 6.3.4 which includes dividing a dataset S output by a random number generator into non-overlapping b-bit blocks. Accordingly, the claim does not amount to significantly more than the abstract idea.
Response to Arguments
In view of amendment’s made, the 35 U.S.C. 112(b) rejection of claim 19 has been withdrawn.
Applicant's arguments filed 06/21/2022, see remarks pages 2-7 with respect to the 35 U.S.C. 101 rejection of claims 1-20 have been fully considered but they are not persuasive.
In response to the U.S.C. 101 rejection of claims 1-20, applicant amended claim 1 to include the features of “wherein the estimate of randomness determines whether the random number generator is usable for cryptographic applications”. Further, claims 19 and 20 were also amended to include additional features similar to claim 1. Applicant argues that (1) the amended claims are directed to a practical application of several mathematical calculations that are combined to enable a cost-effective random number generator analyzer-a randomness meter that can be used to verify whether a given random number generator meets the security requirements of for cryptographic applications that use them. This practical application includes receiving specific data to be analyzed, output data generated by a random number generator and comprising a plurality of random numbers, and a specific output value, the estimate of randomness of the random number generator, and the use of that output value to determine whether the random number generator is usable for cryptographic applications. These additional elements integrate the alleged mathematical elements in a practical application based on a specific set of inputs, outputs, and use that does not encompass all uses of the alleged mathematical concepts. Therefore claim 1 is directed to a specific piece of test equipment (i.e., the random number generator analyzer) designed for a specific practical application (i.e., verification of random number generators for cryptographic applications), not the alleged mathematical concepts themselves. Further, the intervening steps are more than mere mathematical concepts, but a distinct series of operations to achieve the desired estimate. Further, applicant argued that the elements of the amended claim, as a whole, describe the practical application of the underlying mathematical calculations to a distinct application, namely determining whether the random number generator is usable for cryptographic applications based on a received output data sample from that random number generator. Further, applicant argued that (2) “using the length (L) to tune an estimate of randomness calculated based on the value for the argument parameter                 
                    
                        
                            
                                
                                    θ
                                
                                
                                    2
                                
                            
                        
                    
                
            ” is not an abstract mathematical concept but is an additional element and the tuning element is not routine, conventional, or well-understood.  Further, applicant argued that (3) the outputting element "determines whether the random number generator is usable for cryptographic applications", which is not a generic data output step, but a specific application of the output. This outputting step is at least as practical and specific as "transmitting the ciphertext word signal..." in Example 41 from the Patent Office's Subject Matter Eligibility Examples. Further, applicant argues that “the claimed invention is directed to improving the design and function of random number generators by providing an improved test and verification tool”.
Examiner respectfully disagrees. In response to the first argument, as discussed above, under Step 2A prong 1, the steps of “estimating, solving, using/tuning, and wherein the estimate of randomness determines whether the random number generator is usable for cryptographic applications” are mathematical concepts. Under Step 2A prong 2, the additional elements of “receiving”, “dividing” and “outputting” are merely adding insignificant extra-solution activity. Furthermore, the feature of “wherein the estimate of randomness determines whether the random number generator is usable for cryptographic applications” is not considered as an additional element because it is merely reciting an intended result of the math. Under step 2B, the additional elements of “receiving data”, “dividing the data” and “outputting the result” are well-understood, routine and conventional. The inventive concept is within the mathematical calculations on how the estimate of randomness of the random number generator is calculated and not within the additional elements or combination of the additional elements. In response to the second argument, the step of “using the length (L) to tune an estimate of randomness calculated based on the value for the argument parameter                 
                    
                        
                            
                                
                                    θ
                                
                                
                                    2
                                
                            
                        
                    
                
            ” can be interpreted as calculating                 
                    
                        
                            H
                        
                        
                            ∞
                        
                    
                    =
                     
                    -
                    
                        
                            
                                
                                    l
                                    o
                                    g
                                
                                
                                    2
                                
                            
                            
                                
                                    θ
                                
                                
                                    2
                                
                            
                        
                        
                            L
                        
                    
                
             as described in at least paragraphs [0217-0218, 0238, and 0254]. Therefore, the step of tuning recites a mathematical calculation and is not an additional element. In response to the third argument, outputting the estimate of randomness of the random number generator is a generic data output step. Stating that the data being output determines whether the random number generator is usable for cryptographic applications does make the outputting step inventive because there is no specific step on how the estimate of randomness is output and the element of wherein the estimate of randomness determines whether the random number generator is usable for cryptographic applications is merely reciting an intended result of mathematical concepts. Further, the outputting step is not as specific as "transmitting the ciphertext word signal" in Example 41 because the claim does not recite at least the concept of outputting the estimate of randomness from a first computer terminal to a second computer terminal over a communication channel. In response to the fourth argument, the alleged improved test is a result of the math. An improvement in the abstract idea itself is not an improvement in technology (MPEP 2106.05(a)(II). Furthermore, it is not evident from the claims that the design and function of random number generators are improved as the claim only recites estimating of randomness of random number generators without any detail as to how specific random number generator designs are improved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182